Citation Nr: 1116443	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  03-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Evaluation of diabetes mellitus, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1971 until  March 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii

This matter has twice previously been before the Board, and each time has been remanded for additional development.


FINDING OF FACT

Diabetes mellitus has requiring insulin use, restricted diet, and regulation of physical activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.1119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim for evaluation of diabetes mellitus arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.  Based on the foregoing, adequate notice as required the operable laws and regulations was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran has been afforded several VA examinations, including that of January 2010 during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, and laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The examination of January 2010 was performed by an endocrinologist, and the Veteran's medical records were additionally reviewed by a nephrologist in August 2010.  While the Board is "entitled to assume the competence of a VA examiner," Cox v. Nicholson, 20 Vet. App. 563, 596 (2007), here the evidence clearly demonstrates that the physicians  who produced the Veteran's VA examination reports were, in fact, competent by virtue of their individual medical specialties.  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim on Appeal

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of entitlement to higher rating for diabetes mellitus is an appeal from the initial assignment of a disability rating in March 2002.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as is discussed it greater detail below, diabetes mellitus has not been productive of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization at any time throughout the period on appeal.  While certain manifestations of the disability have changed, no such change has been legally significant to warrant a nonuniform evaluation.

In the rating decision on appeal, the Veteran was awarded service connection for diabetes mellitus associated with herbicide exposure and] granted an evaluation of 20 percent effective April 18, 2001.  In a subsequent rating decision of December 2003, an evaluation of 40 percent was assigned for diabetes mellitus, effective April 18, 2001.

The Veteran's disability is rated under 38 C.F.R. § 4.1119, Diagnostic Code (DC or Code) 7913 (2010).  Under this Code, his current 40 percent rating is warranted where diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is contemplated on evidence of warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating may be assigned where diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2010).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  Id., Note (1).

In February 1997, the Veteran presented at a private facility with a history of insulin-dependent diabetes mellitus; at that time diabetes mellitus was uncontrolled.  

The Veteran was discharged from a treatment facility in July 2000 following a two month stay.  The discharge report indicated that on admission he using Humulin and Glucophage for management of his diabetes.  Humulin was being administered twice a day, with 16 units in the morning and 8 units in the evening.  An October 2000 note indicates that the Veteran's diabetes mellitus was still uncontrolled.

In August 2001, blood sugars ranged from 98 to 200, fasting as well as postprandial.  Diabetes mellitus was of an uncontrolled and insulin-dependent nature.  The Veteran was advised to increase his use of insulin in both the morning and evening, was instructed to lose weight, and was placed on a restricted diet.

In June 2002, an abdominal ultrasound revealed both kidneys had slightly irregular surface contours, but were otherwise unremarkable.  The bladder was almost completely collapsed, with a focal convexity of the superior bladder wall likely due to the collapsed state and not due to a bladder wall mass or wall thickening.  The impression was of no renal abnormalities and bladder abnormalities as indicated above.

On VA examination in August 2004, the Veteran was injecting insulin twice a day, and was visiting a care provider every three months for treatment.  He had no anal pruritus or loss of strength, his skin was normal and he had no bladder or bowel functional impairments.  Neurologic testing showed abnormal monofilament testing on the right foot, but was normal on the left.  The examiner's assessment included early diabetes mellitus nephropathy and diabetes mellitus neuropathy in the left foot.

An August 2004 note regarding the Veteran's ocular health indicates diagnoses of diabetes mellitus with ocular complications and background diabetic retinopathy in each eye.  There was no vascular proliferation and no hypertensive retinopathy was seen.

In January 2008, the Veteran underwent VA examination and stated that he was on a restricted diet due to diabetes mellitus.  Ketoacidosis and hypoglycemic reactions had not occurred and restrictions on physical activity were related to "injuries and . . . paresthesias."  The Veteran used insulin injections twice a day and endorsed visits for care every one to three months.  He had no anal pruritus or loss of strength, and skin was normal.  The diagnosis was of diabetes mellitus - type 2, with nephropathy.

In March 2008, the Veteran was diagnosed with lower extremity peripheral neuropathy, secondary to diabetes mellitus.  In November 2008, diabetes mellitus was described as being poorly controlled, and the Veteran's insulin was continued.  Renal insufficiency was noted, and he was advised to stop smoking.

On VA examination in September 2009, the examiner began by describing that diabetes may be associated with chronic complaints including microvascular and macrovascular, as well as nonvascular complications.  Nonvascular complications could include gastroparesis, sexual dysfunction, and skin changes.  Review of the claims file reflected that the Veteran had not had any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  His diet was restricted and his weight was stable since the last examination.  The Veteran was unable to perform many physical activities due to diabetic neuropathy of both feet and coronary artery disease (CAD) with dyspnea on exertion, and chest pains.  Treatment consisted of insulin injections twice a day, and he had no diabetic retinopathy according to optometry examination.  Vascular symptoms included a history of hypertension since 1992, CAD, and status-post coronary artery bypass graft.  The Veteran had numbness of both feet and a history of erectile dysfunction.

With regard to complications associated with diabetes mellitus, the examiner identified diabetic neuropathy of both feet, CAD, diabetic nephropathy, erectile dysfunction, and peripheral edema secondary to diabetic nephropathy.  These secondary complications were due to both micro and macrovascular changes which had occurred as a result of the length of duration of diabetes mellitus, as well as its poorly controlled nature.  The examiner specifically stated that essential hypertension was not due to diabetes mellitus, and pointed to the fact that his kidneys were functioning normally without evidence of nephropathy which could have caused hypertension.  Nonetheless, while onset of hypertension was not due to diabetes mellitus, the disability was worsened by the Veteran's progressive diabetic nephropathy.

VA examination in January 2010 showed that he had had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the preceding year.  His diet was restricted to a vegetarian diet and his weight was unchanged from the last examination.  The Veteran's activities were restricted due to pain related to diabetic neuropathy.  These restrictions rendered him wheelchair-bound as he could otherwise only walk for short distances.  Diabetes mellitus caused limited strength in the lower extremities, but he did not have diabetic retinopathy.  Examination of the skin and extremities revealed no ulcers, but discoloration of the skin was present from the middle of the Veteran's shins to his feet.

Complications associated with diabetes mellitus included diabetic neuropathy, CAD, and erectile dysfunction.  Peripheral edema was referred to as "a possible complication of the [V]eteran's diabetes mellitus."  Hypertension, it was noted, was first diagnosed prior to the Veteran's diabetes mellitus diagnosis, and thus was not related to diabetes mellitus.  The Veteran also had Lytico-Bodig retinopathy, which was also not related to diabetes mellitus.

In an addendum report of March 2010, it was noted that the Veteran has a chronic lower extremity shrapnel injury that occurred during his time in the Vietnam War.  This injury causes him chronic pain and while diabetic neuropathy may be contributing to his pain, the examiner opined that to offer an opinion regarding the degree of contribution would require resort to mere speculation.

In August 2008, a the Veteran's claims file was reviewed by a VA examiner who concluded that the presence of peripheral neuropathy suggested the presence of diabetic microvascular disease.  The Veteran's urine parameters showed heavy, nephritic range proteinuria as well as microhematuria.  Microhematuria could not be explained by diabetes, however given the Veteran's long-standing history of diabetes mellitus, chronic kidney disease with progressively worsening proteinuria with nephritic syndrome would be at least as likely as not associated with diabetic neuropathy.  The Veteran had heavy nephritic range proteinuria and hypoalbuminemia, and the suspicion was therefore that lower extremity edema was secondary to nephritic syndrome related to diabetic nephropathy.

After a careful review of the evidence above, the Board finds the Veteran's diabetes mellitus to be not more than 40 percent disabling.  As previously indicated, the current 40 percent evaluation contemplates diabetes requiring insulin, restricted diet, and regulation of activities.  In order for a higher, 60 percent, rating to be awarded, the evidence must show that diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating may be assigned where diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2010).

The Board is aware that the criteria for a 100 evaluation under DC 7913 includes the language "diabetes mellitus requiring more than one daily injection of insulin," and the evidence in this case does show that the Veteran's injects insulin twice daily.  However a review of the extensive history provided in the Veteran's claims file reveals that at no time episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  Throughout the period on appeal diabetes has required the use of insulin, and the Veteran's diet has been restricted.  However, the evidence shows that that he is being seen less than twice a month for treatment of diabetes mellitus, and that he has had no episodes of ketoacidosis or hypoglycemic reactions necessitating hospital treatment; a rating of greater than 40 percent cannot be granted.  To the extent that the Veteran has been consistent in reporting his symptomatology, the Board finds his testimony to be credible.  Nonetheless, even when such testimony is accepted as true, does not provide a basis for a higher evaluation.

As stated previously, complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.1119, DC 7913, Note (1) (2010).  In this case, the Board notes that service connection has been awarded for CAD, diabetic nephropathy with bilateral lower extremity peripheral edema, peripheral neuropathy of the left and right lower extremities, and erectile dysfunction; all associated with diabetes mellitus.  Accordingly, there remain no additional diabetes mellitus-related complications for which to assign disability ratings under the Code.

Based on the foregoing, the Board concludes that the Veteran's diabetes mellitus has been 40 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In reaching this determination, we find the Veteran competent and credible.  When the appeal started, he asserted that he was more severely disabled than evaluated.  He was correct.  The 20 percent for diabetes mellitus was raised from 20 to 40 percent.  Along the way of this appeal, complications were slowly recognized as service connected:  Erectile dysfunction was assigned a non-compensable evaluation; coronary artery disease was assigned a 60 percent evaluation; peripheral neuropathy of each lower extremity was assigned a 10 percent evaluation; nephropathy with edema was assigned a 30 percent evaluation.  A combined evaluation with special monthly compensation was awarded.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 40 percent for diabetes mellitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


